J-A13016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    DANE JAMES BEERS                           :   No. 2180 EDA 2021

              Appeal from the Order Entered September 24, 2021
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-002952-2019


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                                   FILED JULY 6, 2022

        Appellant, Commonwealth of Pennsylvania, appeals from the Order

entered on September 24, 2021, granting a suppression motion filed by

Appellee, Dane James Beers. After careful review, we find that the

Commonwealth waived its only issue on appeal and, as a result, we affirm.

        On November 7, 2019, Beers suffered serious injuries in a two-vehicle

automobile accident. As a result of the injuries, an ambulance immediately

transported Beers to a local hospital. At the hospital, a Pennsylvania State

Trooper allegedly obtained Beers’ verbal consent for a blood draw. The blood

draw revealed the presence of a controlled substance in Beers’ blood. As a

result, the Commonwealth charged Beers with, inter alia, DUI—Controlled

Substance.1

____________________________________________


1   75 Pa.C.S. § 3802(d)(2).
J-A13016-22



       On July 27, 2021, Beers filed a pretrial motion seeking to suppress the

results of the blood draw, arguing that he did not validly consent to the blood

draw. On September 24, 2021, after a hearing, the trial court granted Beers’

motion to suppress. The Commonwealth timely filed a Notice of Appeal2 and

the trial court ordered it to file a Rule 1925(b) statement.

       The Commonwealth timely filed the following Rule 1925(b) statement,

verbatim:

       The Honorable Lower Court erred in granting the defendant’s
       motion to suppress blood test results contrary to the facts of the
       record and prevailing constitutional, statutory and case law.

Pa.R.A.P. 1925(b) Statement, filed 11/9/21.

       The trial court determined that the Commonwealth “effectively waived

any alleged error [because its Rule 1925(b) statement] fails to identify any

specific error(s).” Trial Ct. Op., 12/9/21, at 3. We agree.

       Paragraph (b)(4) of Rule 1925, titled “Requirements; waiver[,]”

commands that “[t]he Statement shall concisely identify each error that the

appellant intends to assert with sufficient detail to identify the issue to

be raised for the judge.” Pa.R.A.P. 1925(b)(4)(ii) (emphasis added).

“Issues . . . not raised in accordance with the provisions of this paragraph

(b)(4) are waived.” Pa.R.A.P. 1925(b)(4)(vii). Thus, we deem any issue not




____________________________________________


2 Pursuant to Pa.R.A.P. 311(d), the Commonwealth verified in its Notice of
Appeal that “the order will terminate or substantially handicap the
prosecution.” As a result, we have jurisdiction to address this appeal.

                                           -2-
J-A13016-22



set forth with sufficient detail in an appellant’s Rule 1925(b) statement to be

waived. Commonwealth v. Parrish, 224 A.3d 682, 701 (Pa. 2020).

       The Commonwealth’s Rule 1925(b) statement is impermissibly vague.

It fails to identify any trial court error, and its general reference to “the facts

of the record and prevailing constitutional, statutory and case law” does not

provide any context by which the trial court could infer the Commonwealth’s

issue. As a result, the statement failed to provide “sufficient detail to identify

the issue to be raised for the judge” in violation of Rule 1925(b)(4)(ii). The

Commonwealth has, thus, waived all issues for review and we affirm the trial

court order granting Beers’ suppression motion.3

       Order affirmed.

       Judge Olson joins the memorandum.

       Judge King concurs in result.




____________________________________________


3 Even if not waived, the Commonwealth’s challenge would not garner relief.
The suppression court disbelieved testimony from State Trooper Ryan Brands
that at the hospital immediately following the crash, he obtained Appellant’s
consent for the blood draw. Trial Ct. Op. at 4-6. Instead, the court credited
Appellant’s testimony that his injuries prevented him from consenting. Id. at
5. It is axiomatic that “[i]t is within the suppression court’s sole province as
factfinder to pass on the credibility of witnesses and the weight to be given to
their testimony.” Commonwealth v. Elmobdy, 823 A.2d 180, 183 (Pa.
Super. 2003). The court’s findings adequately support its decision to suppress
the evidence and, therefore, we would affirm.

                                           -3-
J-A13016-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/06/2022




                          -4-